Title: From Benjamin Franklin to the Committee of Commerce, 21 October 1779
From: Franklin, Benjamin
To: Committee of Commerce


GentlemenPassy Oct. 21. 1779.
I received the honour of yours dated the 21st. of july containing an Extract of Mr. Pollocks Letter to you, in which he mentions his Drafts on Mr. Delap for 10,897. Dollars and his Expectation that in case of any difficulty I will See those Bills paid. I Should certainly do every thing in my power to support the credit of the States and of every Person acting under their authority: But I have been So exhausted by great and unexpected Drafts and Expences, that I am glad those Bills have never been proposed to me, as I could not have taken upon my Self to pay them. And I beg that you would not in future have any dependance of that kind upon me, without knowing before hand from me that I Shall be able to do what is desired. I hope you will excuse my giving this Caution which is forc’d from me, by the Distress and Anxiety Such occasional and unforeseen demands have occasioned me. I have the honour to be Gentlemen,

Commercial Committee of Congress Philada.

